Exhibit 10(a)(ix)
(HEINZ LOGO) [l32433al3243301.gif]
H. J. Heinz Company
Third Amended and Restated Fiscal Year 2003 Stock Incentive Plan
(as amended and restated effective August 13, 2008)
1. Purposes
The purposes of the Plan are to promote the growth and profitability of the
Company by enabling it to attract and retain the best available personnel for
positions of substantial responsibility; to motivate Participants, by means of
appropriate incentives; to achieve long-range goals; to provide incentive
compensation opportunities that are competitive with those of other similar
companies; and to align Participants’ interests with those of the Company’s
other shareholders through compensation that is based on the Company’s Common
Stock and thereby promote the long-term financial interest of the Company and
its Subsidiaries, including the growth in value of the Company’s equity and
enhancement of long-term shareholder return.
2. Effective Date
Subject to the approval of the shareholders of the Company at the annual meeting
of the Company’s shareholders on September 12, 2002, the Plan shall be effective
as of September 12, 2002. The Plan shall be unlimited in duration and, in the
event of Plan termination, shall remain in effect as long as any Awards under it
are outstanding.
3. Definitions
Capitalized terms used in this Plan have the meanings specified in this
Section 3:
“Award” means a grant to a Participant of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Cash Awards, or
any combination thereof.
“Award Grant” means the written notification or agreement confirming an Award
and setting forth the terms and conditions thereof.
“Board of Directors” means the Board of Directors of the Company.
“Cash Award” means the right to receive cash with the amount of such cash
subject to achievement of specified Performance Goals and subject to such other
restrictions and conditions as may be established by the Committee.

 



--------------------------------------------------------------------------------



 



"Cause” means an act of dishonesty, moral turpitude or an intentional or grossly
negligent act detrimental to the best interests of the Company or a Subsidiary,
as determined by the Committee; provided that, if a Participant is a party to a
Severance Protection Agreement with the Company, and such Participant’s
employment with the Company is terminated in a manner such that the Participant
is entitled to any payments or benefits (including accrued payments or benefits)
under the terms of the Severance Protection Agreement, then “Cause” for purposes
of this Plan shall have the meaning set forth in the Severance Protection
Agreement.
"Change in Control” means any of the following events:
(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” means an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any Subsidiary, (ii) the Company or any Subsidiary,
or (iii) any Person in connection with a transaction described in paragraph (3)
below.
(2) The individuals who, as of the Effective Date, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board of Directors; provided, however, that if the election,
or nomination for election by the Company’s shareholders, of any new director
was approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest.
(3) A merger, consolidation or reorganization involving the Company or a
Subsidiary of the Company, unless
(i) the Voting Securities of the Company, immediately before such merger,
consolidation or reorganization, continue immediately following such merger,
consolidation or reorganization to represent, either by remaining outstanding or
by being converted into voting securities of the surviving corporation resulting
from such merger, consolidation or reorganization or its parent (the “Surviving
Corporation”), at least sixty percent (60%) of the combined voting power of the
outstanding voting securities of the Surviving Corporation;

- 2 -



--------------------------------------------------------------------------------



 



(ii) the individuals who were members of the Incumbent Board immediately before
the execution of the agreement providing for such merger, consolidation or
reorganization constitute more than one-half of the members of the board of
directors of the Surviving Corporation; and
(iii) no person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary, or any Person who, immediately before
such merger, consolidation or reorganization had Beneficial Ownership of fifteen
percent (15%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of fifteen percent (15%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities.
(4) A complete liquidation or dissolution of the Company.
(5) Completion of the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).
(6) Any other transaction involving the Company designated as a “Change in
Control” by a majority of the Board of Directors.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any additional voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
"Code” means the Internal Revenue Code of 1986, as amended.
"Committee” means the Management Development and Compensation Committee of the
Board of Directors described in Section 4, or any committee or other person or
persons designated by the Board of Directors as successor to the powers and
duties of the Management Development and Compensation Committee as described in
Section 4.
"Common Stock” means the Company’s common stock, par value $.25 per share,
except as this definition may be modified as provided in Section 13.
"Company” means H. J. Heinz Company, a Pennsylvania corporation.
"Covered Employee” means a person defined as such in Code section 162(m)(3) and
the regulations thereunder (or any successor section and regulations
thereunder).

- 3 -



--------------------------------------------------------------------------------



 



"Date of Termination” means the first day occurring on or after the date or
grant of an Award on which the Participant is not performing services for the
Company or any Subsidiary, regardless of the reason for cessation of services;
provided that a cessation of services shall not be deemed to occur by reason of
a transfer of a Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that a Participant’s services shall not be
considered terminated while the Participant is on an approved leave of absence
from the Company or a Subsidiary. If, as a result of a sale or other
transaction, the organization for which a Participant is performing services
ceases to be the Company or a Subsidiary and the Participant is not, at the end
of the 30-day period following the transaction, performing services for the
Company or an organization that is then a Subsidiary, then the occurrence of
such transaction shall be treated as the Participant’s Date of Termination.
"Director” means any member of the Board of Directors who is not an Employee.
"Disability” has the meaning ascribed to such term in the Company’s Long Term
Disability Plan. For the purposes of this Plan, the question whether a
Participant’s condition shall be considered a Disability shall be determined in
each case by the Committee and such determination by the Committee shall be
final and binding. Notwithstanding the foregoing, if a Participant is a party to
a Severance Protection Agreement with the Company, and such Participant’s
employment with the Company is terminated in a manner that the Participant is
entitled to any payments or benefits (including accrued payments or benefits)
under the term of the Severance Protection Agreement, then “Disability” for
purposes of this Plan shall have the meaning set forth in the Severance
Protection Agreement.
"Effective Date” shall have the meaning set forth in Section 2.
"Employee” means any employee of the Company or a Subsidiary, including any such
person who is an officer or a member of the Board of Directors.
"Exchange Act” means the Securities Exchange Act of 1934, as amended.
"Exercise Period” means the period from the date of grant of an Option or Stock
Appreciation Right to the Expiration Date of such Option or Stock Appreciation
Right.
"Exercise Price” means the price established by the Committee (or determined
according to a method established by the Committee) at the time an Option or
Stock Appreciation Right is granted and shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of the Option or
Stock Appreciation Right (or, if greater, the par value of a share of Common
Stock), provided that if a Stock Appreciation Right is granted in tandem with an
Option that was previously outstanding, the Exercise Price of such Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the date of grant of the Option (or, if greater, the
par value of a share of Common Stock on such date).

- 4 -



--------------------------------------------------------------------------------



 



"Expiration Date” means, with respect to an Option or Stock Appreciation Right,
the date specified in the Award Grant after which such Option or Stock
Appreciation Right may not be exercised; provided that the Expiration Date shall
not be later than the earliest to occur of:
(i) the ten-year anniversary of the date of grant;
(ii) if the Participant’s Date of Termination occurs by reason of Retirement,
the five-year anniversary of such Date of Termination;
(iii) if the Participant’s Date of Termination occurs by reason of death or
Disability, the one-year anniversary of such Date of Termination;
(iv) if the Participant’s Date of Termination occurs by reason of involuntary
termination without Cause by the Company or a Subsidiary, or by the Participant
for Good Reason, the 90th day after the Date of Termination unless the Committee
determines otherwise;
(v) if the Participant’s Date of Termination occurs by reason of involuntary
termination by the Company or a Subsidiary for Cause, the Date of Termination;
or
(vi) if the Participant’s Date of Termination occurs voluntarily by the
Participant or for any other reason not described above, the Date of
Termination.
The Committee in its sole discretion may establish an Expiration Date later than
as described above, but not later than the ten-year anniversary of the date of
grant. Notwithstanding the foregoing, if the Participant’s Date of Termination
occurs by reason of death or Disability or if death or Disability of the
Participant occurs after Retirement or involuntary termination without Cause and
before the otherwise applicable Expiration Date, the Expiration Date for a
Non-Statutory Option or Stock Appreciation Right which was exercisable as of the
date of death or Disability or which becomes exercisable by reason of death or
Disability shall not be earlier than the first anniversary of the date of Date
of Termination.
"Fair Market Value” as of any specified date means the closing sale price of the
Common Stock on the New York Stock Exchange—Composite Tape on such date or, if
there are no sales on such date, at the opening price on the following day on
which there are sales.
“Good Reason” means the occurrence after a Change in Control of any of the
events or conditions described in the following subsections (1) through (5):
(1) a change in the Participant’s title, position, duties or responsibilities
(including reporting responsibilities) which represents an adverse change from
the Participant’s title, position, duties or responsibilities as in effect at
any time within 90 days preceding the date of the Change in Control or at any
time thereafter; or any removal of the Participant from or failure to reappoint
or reelect him or her to any one of such offices or positions, except in
connection with the termination of the Participant’s employment for Disability,
Cause, as a result of the Participant’s death, or by the Participant other than
for Good Reason;

- 5 -



--------------------------------------------------------------------------------



 



(2) a reduction in the Participant’s base salary or any failure to pay the
Participant any compensation or benefits to which the Participant is entitled
within five days after the date due;
(3) the Participant being required by the Company to perform the Participant’s
regular duties at any place outside a 30-mile radius from the place where the
Participant’s regular duties were performed immediately before the Change in
Control, except for reasonably required travel on the Company’s business which
is not materially greater than such travel requirements in effect immediately
before the Change in Control;
(4) the failure by the Company to provide the Participant with compensation and
benefits, in the aggregate, at least equal (in opportunities) to those provided
for under the compensation and employee benefit plans, programs and practices in
which the Participant was participating at any time within 90 days preceding the
date of a Change in Control or at any time thereafter; or
(5) for any Participant who is a party to a Severance Protection Agreement with
the Company, any additional event or condition that constitutes “Good Reason”
under such Severance Protection Agreement.
Any event or condition described in subsections (1) through (5), above, which
occurs before a Change in Control but which the Participant reasonably
demonstrates (a) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who effectuates a Change in Control or (b) otherwise arose in connection with,
or in anticipation of, a Change in Control which actually occurs, shall
constitute Good Reason for purposes of this Plan notwithstanding that it
occurred before the Change in Control.
"Incentive Option” means an Option which is an “incentive stock option” as
defined in Code section 422 (or any successor section thereto).
"Non-Statutory Option” means an Option which is not intended to qualify as an
Incentive Option as defined above.
"Option” means an Incentive Option or a Non-Statutory Option granted by the
Company pursuant to the Plan to purchase shares of Common Stock at an Exercise
Price established by the Committee.
"Participant” means an Employee, Director, or other person selected by the
Committee to receive an Award. The term shall include any transferee or
transferees of any person who has received an Award to the extent the transfer
is permitted by the Plan and the applicable Award Grant.
"Performance Award” means an Award of Performance Shares and/or a Cash Award.

- 6 -



--------------------------------------------------------------------------------



 



"Performance Goal” means a target based on Performance Measures that is
established by the Committee in connection with a Performance Award; Performance
Goals may be established on a corporate-wide basis or with respect to one or
more business units, divisions, or subsidiaries, and may be in either absolute
terms or relative to the performance of one or more comparable companies or an
index covering multiple companies.
"Performance Measures” means criteria established by the Committee relating to
any of the following: revenue; earnings before interest, taxes, depreciation and
amortization (EBITDA); operating income; pre- or after-tax income; cash flow;
cash flow per share; net earnings; earnings per share; return on equity; return
on invested capital; return on assets; economic value added (or an equivalent
metric); share price performance; total shareholder return; improvement in or
attainment of expense levels; improvement in or attainment of working capital
levels; ability to execute against customer service goals; and innovation as
measured by a percentage of sales from new products. Performance Measures may be
applied by excluding the impact of charges for restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring items, and
the cumulative effects of accounting changes, each as defined by generally
accepted accounting principles.
"Performance Share” means a grant of shares of Common Stock, Restricted Stock,
or Restricted Stock Units which are contingent on achievement of specified
Performance Goals and satisfaction of such other restrictions and conditions as
may be established by the Committee.
"Plan” means the H. J. Heinz Company Third Amended and Restated Fiscal Year 2003
Stock Incentive Plan.
"Restricted Stock” means a grant of shares of Common Stock subject to a risk of
forfeiture or other restrictions that will lapse upon the completion of service
by the Participant, or achievement of other objectives, as determined by the
Committee.
"Restricted Stock Unit” means a grant of a Stock Unit which is subject to a risk
of forfeiture or other restrictions including those that will lapse upon the
completion of service by the Participant, or achievement of other objectives, as
determined by the Committee.
"Retirement” means cessation of services for the Company or a Subsidiary by
reason of retirement under the provisions of any formal retirement plan of the
Company or Subsidiary.
"Stock Appreciation Right” means a grant which entitles the Participant to
receive, in cash or Common Stock (as determined pursuant to subsection 7(C)),
value equal to (or otherwise based on) the excess of: (a) the Fair Market Value
of a specified number of shares of Common Stock at the time of exercise over
(b) an Exercise Price established by the Committee.
"Stock Unit” means a right to receive shares of Common Stock in the future.

- 7 -



--------------------------------------------------------------------------------



 



"Subsidiary” means any corporation, partnership, joint venture, or other entity
during any period in which at least a fifty percent voting or profits interest
is owned, directly or indirectly, by the Company (or by any entity that is a
successor to the Company), and any other business venture designated by the
Committee in which the Company (or any entity that is a successor to the
Company) has a significant interest, as determined in the discretion of the
Committee, and, with the exception of the determination of whether or not a
Change in Control has occurred, consistent with the provisions of Section 19.
"Subsidiary Corporation” means any corporation in which the Company owns,
directly (or indirectly through Subsidiary Corporations), at least 50% of the
total combined voting power of all classes of stock.
"Successor” means the person or persons entitled in lieu of the Participant to
receive any shares of Common Stock or other benefits under the Plan by reason of
a beneficiary designation, will, laws of intestacy, or family assignments as
permitted under the Plan. The Successor of a deceased Participant shall be the
person or persons entitled to do so under a beneficiary designation in
accordance with Section 11, or, if none, under the Participant’s will, or, if
the Participant shall have failed to designate a beneficiary or make
testamentary disposition of such benefits or shall have died intestate, by the
Participant’s legal representative or representatives.
"Surviving Corporation” means the surviving corporation, its parent or any other
entity that results from any merger, consolidation, or reorganization of the
Company.
4. Administration
The Plan shall be administered by a Management Development and Compensation
Committee of not less than three Directors of the Company appointed by the Board
of Directors. No person shall be eligible or continue to serve as a member of
such Committee unless such person is “independent” as defined by the New York
Stock Exchange and an “outside director” within the meaning of regulations under
Code section 162(m).
The Committee shall keep minutes of its meetings. A majority of the Committee
shall constitute a quorum thereof and the acts of a majority of the members
present at any meeting of the Committee at which a quorum is present, or acts
approved in writing by the entire Committee, shall be the acts of the Committee.
The Committee shall have the authority and discretion, consistent with the
provisions of Section 19, to interpret the Plan and to make such rules and
regulations and establish such procedures for the administration of the Plan as
it deems appropriate. In the event of any dispute or disagreement as to the
interpretation of this Plan or of any rule, regulation or procedure, or as to
any question, right or obligation arising from or related to the Plan, the
decision of the Committee shall be final and binding upon all persons.
Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to the Chief

- 8 -



--------------------------------------------------------------------------------



 



Executive Officer of the Company or a committee of officers of the Company,
except with respect to Awards to any Covered Employee or to an officer or other
person subject to Section 16 of the Exchange Act. Any such allocation or
delegation may be revoked by the Committee at any time.
5. Eligibility
Subject to the provisions of the Plan, the Committee shall determine and
designate, from time to time, those Employees, Directors or other persons who
will be granted one or more Awards under the Plan, and who thereby will become
“Participants” in the Plan.
(A) In determining eligibility to receive an Award, as well as in determining
the type and amount of the Award to any Participant, the Committee shall
consider the position and responsibilities of the person being considered, the
nature and value to the Company or a Subsidiary of such person’s services and
accomplishments, such person’s present and potential contribution to the success
of the Company or its Subsidiaries, and such other factors as the Committee may
deem relevant.
(B) The Plan does not constitute a contract of employment or for provision of
other services, and selection as a Participant will not give any participating
employee or other individual the right to be retained in the employ of or
continue to provide services to the Company or any Subsidiary or give any
participating employee or other individual any right or claim to any benefit
under the Plan, unless such right or claim has specifically accrued under the
terms of the Plan, nor shall the Plan in any way interfere with the right of the
Company or any Subsidiary to terminate the employment or services of any
participating employee or other individual at any time.
(C) Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Common Stock or
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.
6. Shares Available
Subject to the provisions of Section 13, the type and number of shares of Common
Stock for which Awards may be granted under the Plan shall be determined in
accordance with this Section 6:
(A) The shares of Common Stock with respect to which Awards may be made under
the Plan shall be shares authorized but unissued or currently held or shares
reacquired by the Company and presently or hereafter held as treasury shares,
including shares purchased in the open market or in private transactions.

- 9 -



--------------------------------------------------------------------------------



 



(B) Subject to the following provisions of this Section 6, the maximum number of
shares of Common Stock that may be delivered to Participants and their
Successors under the Plan shall be equal to the sum of: (i) seventeen million
(17,000,000) shares of Common Stock (determined consistent with subparagraph
(C)(3)); (ii) any shares of Common Stock subject to Awards under this Plan which
are forfeited, expire or are canceled or settled in cash without delivery of
shares of Common Stock; (iii) any shares of Common Stock tendered (either
actually or through attestation or through a “net exercise”) to pay the Exercise
Price of any Option or to satisfy withholding taxes; and (iv) any shares of
Common Stock withheld for payment of withholding taxes.
(C) The following additional limitations are imposed on the shares of Common
Stock that may be delivered to Participants and their Successors as provided
above.
(1) The maximum number of shares of Common Stock that may be issued by Options
intended to be Incentive Options shall be nine million (9,000,000) shares.
(2) The maximum number of shares of Common Stock that may be issued in
conjunction with Awards granted pursuant to Section 9 (relating to Other Stock
Awards) and Section 10 (relating to Performance Shares) shall be, in the
aggregate, fifty percent (50%) of the total shares reserved for Awards pursuant
to paragraph (B) above.
(3) The maximum number of shares that may be covered by Awards granted to any
one individual pursuant to Section 8 (relating to Options and Stock Appreciation
Rights) shall be three million (3,000,000) shares during any 36 month period. If
an Option is in tandem with a Stock Appreciation Right, such that the exercise
of the Option or Stock Appreciation Right with respect to a share of Common
Stock cancels the tandem Stock Appreciation Right or Option, respectively, with
respect to such share, the tandem Option and Stock Appreciation Right with
respect to each share of Common Stock shall be counted as covering but one share
of Common Stock for purposes of applying the limitations of this Section 6.
(4) The maximum number of shares that may be covered by Awards granted to any
one individual pursuant to Section 9 (relating to Other Stock Awards) and
Section 10 (relating to Performance Shares) shall be, in the aggregate, one
million (1,000,000) shares during any 36 month period.
(5) For Cash Awards that are intended to be “performance-based compensation”
(within the meaning of regulations under Code section 162(m)), the maximum
Awards payable in cash to any one individual for each 36-month performance
period shall not exceed ten million dollars ($10,000,000). Such maximum shall be
reduced proportionately in the case of each performance period of less than
36 months and shall be increased proportionately for each performance period of
longer than 36 months (but no further adjustment shall be made in the case of
each performance period of greater than 60 months). If, after an amount has been
earned with respect to a Cash Award, the delivery of such amount is deferred
pursuant to Section 7(B), any additional amount attributable to earnings during
the deferral period shall be disregarded for purposes of this limitation.

- 10 -



--------------------------------------------------------------------------------



 



7. Awards
The Committee shall have full and complete authority, in its discretion, subject
to the provisions of the Plan, to grant Awards to Participants consisting of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Cash Awards, or any combination thereof, as more fully
described in Sections 8 through 10, subject to such terms and conditions as the
Committee deems appropriate. Awards may be granted singly, in combination, or in
tandem so that the settlement or payment of one automatically reduces or cancels
the other. Awards may also be made in combination or in tandem with, in
replacement of, as alternatives to, or as the payment form for, grants or rights
under any other compensation plan of the Company or any Subsidiary, including
the plan of any acquired entity.
(A) Dividends and Dividend Equivalents
The Committee may provide that Awards denominated in Common Stock earn dividends
or dividend equivalents. Such dividend equivalents, the receipt of which may not
be contingent upon the exercise of such Awards denominated in Common Stock, may
be paid currently in cash or shares of Common Stock or, subject to the
provisions of Section 19, may be credited to an account established by the
Committee under the Plan in the name of the Participant. In addition, dividends
or dividend equivalents paid on outstanding Awards or issued shares may, subject
to the provisions of Section 19, be credited to such account rather than paid
currently. Any crediting of dividends or dividend equivalents may be subject to
such restrictions (including reinvestment in additional shares or share
equivalents) and conditions (including vesting conditions) as the Committee may
establish.
(B) Deferrals
The Committee may require or permit Participants to elect to defer the issuance
of shares or the settlement of Awards in cash under such rules and procedures as
it may establish under the Plan. It may also provide that deferred settlements
include the payment or crediting of interest on the deferral amounts, conversion
of deferred amounts into deferred Common Stock (or other) equivalents, or the
payment or crediting of dividend equivalents on deferred settlements denominated
in shares. Any deferrals permitted by the Committee with respect to Awards
granted pursuant to this Plan shall be governed by and subject to Code section
409A and the rules of either: (1) the Deferred Compensation Plan for
Non-Employee Directors of H.J. Heinz Company (as amended and restated effective
January 1, 2008), or the “Directors Deferred Compensation Plan,” if such Awards
are granted to Directors; or (2) the H.J. Heinz Company Executive Deferred
Compensation Plan (as amended and restated effective January 1, 2008), or the
“EDCP,” if such Awards are granted to Employees.

- 11 -



--------------------------------------------------------------------------------



 



(C) Settlements
Settlement of Awards may be in the form of cash, shares of Common Stock, other
Awards, or in such combinations thereof as the Committee shall determine at the
time of grant, and with such restrictions as it may impose.
8. Options and Stock Appreciation Rights
The Committee may grant Options containing such terms and conditions as shall be
requisite, in the judgment of the Committee, to constitute either Incentive
Options or Non-Statutory Options. Non-Statutory Options shall be identified as
such in the Award Grant. The Committee may grant Stock Appreciation Rights
either (i) independently of Options or (ii) in tandem with Options such that the
exercise of the Option or Stock Appreciation Right with respect to a share of
Common Stock cancels the tandem Stock Appreciation Right or Option,
respectively, with respect to such share. The grant of each Option or Stock
Appreciation Right shall be confirmed in writing by an Award Grant in the form
prescribed by the Committee.
(A) Exercise Price
At the time an Option or Stock Appreciation Right is granted, the Committee
shall determine the Exercise Price. Except for adjustments as provided in
Section 13, the Exercise Price for any outstanding Option or Stock Appreciation
Right may not be decreased after the date of grant nor may any outstanding
Option or Stock Appreciation Right be surrendered to the Company as
consideration for the grant of a new Option or Stock Appreciation Right with a
lower Exercise Price.
(B) Exercise Period
Each Option or Stock Appreciation Right granted under this Plan shall be
exercisable during such period and under such circumstances as the Committee
shall determine, subject to the following rules unless otherwise determined by
the Committee:
(1) An Option or Stock Appreciation Right must be exercised prior to the
Expiration Date.
(2) With respect to any Option or Stock Appreciation Right granted on or prior
to May 16, 2005, each Option or Stock Appreciation Right shall become
immediately exercisable upon the occurrence of a Change in Control whether or
not otherwise then exercisable under this Plan or the provisions of the
applicable Award Grant relating thereto. With respect to any Option or Stock
Appreciation Right granted on or after May 17, 2005, such Option or Stock
Appreciation Right shall become immediately vested and exercisable as to 100% of
the shares of Common Stock subject to the Option or Stock Appreciation Right
upon (i) the occurrence of a Change in Control if such Option or Stock
Appreciation Right is not assumed, substituted or replaced by a Surviving
Corporation or other successor to the business of the Company with an award of
equivalent value, or (ii) if clause (i) does not apply, the termination of the
Participant’s employment with or services for the Company within 24 months
following a

- 12 -



--------------------------------------------------------------------------------



 



Change in Control if such termination is (a) by the Company for reasons other
than Cause or (b) by the Participant for Good Reason, but, in either case of
clause (i) or (ii), only to the extent the Option or Stock Appreciation Right
has not otherwise been terminated and canceled or become exercisable as of such
date.
(3) The effect of a Participant’s cessation of performance of services for the
Company and its Subsidiaries shall be as follows:
(i) Retirement. If cessation of performance of services is the result of
Retirement, the Participant may exercise any outstanding Option or Stock
Appreciation Right at any time after and to the extent that such Option or Stock
Appreciation Right has become exercisable under the terms of the applicable
Award Grant and before the applicable Expiration Date.
(ii) Death. If a Participant dies while the Participant is continuing to perform
services for the Company or a Subsidiary or during the period following
Retirement and before the Expiration Date, the Successor may exercise the
Participant’s Options or Stock Appreciation Rights at any time prior to the
applicable Expiration Date, whether or not such Options or Stock Appreciation
Rights were otherwise exercisable on the date of the Participant’s death under
this Plan or the applicable Award Grant.
(iii) Disability. If the Committee determines that a Participant ceased to
perform services for the Company or a Subsidiary because of Disability, any
Option or Stock Appreciation Right held by such Participant on the Date of
Termination may be exercised (whether or not such Option or Stock Appreciation
Right was otherwise exercisable on the Date of Termination under this Plan or
the provisions of the Award Grant relating thereto) at any time prior to the
Expiration Date.
(iv) Involuntary Termination without Cause. If the Participant ceases to perform
services for the Company and its Subsidiaries involuntarily without Cause, the
Participant may exercise any outstanding Option or Stock Appreciation Right at
any time after and to the extent that such Option or Stock Appreciation Right
has become exercisable under the terms of the applicable Award Grant and before
the applicable Expiration Date.
(v) Involuntary Termination for Cause. If a Participant ceases to perform
services for the Company and its Subsidiaries involuntarily for Cause, any
outstanding Options held by such Participant shall be immediately cancelled on
such Date of Termination.
(vi) Other Termination. If a Participant ceases to perform services for the
Company and its Subsidiaries for any reason other than as set forth in
subparagraphs (i) through (v) above, the Participant may exercise any
outstanding Option or Stock Appreciation Right at any time after and to the
extent that such Option or Stock Appreciation Right has become exercisable under
the terms of the applicable Award Grant and before the applicable Expiration
Date.

- 13 -



--------------------------------------------------------------------------------



 



(C) Exercise Procedures
Each Option or Stock Appreciation Right granted under this Plan may be exercised
to the extent exercisable, in whole or in part at any time during the Exercise
Period, for such number of shares as shall be prescribed by the provisions of
the Award Grant evidencing such Option, provided that:
(1) An Option or Stock Appreciation Right may be exercised by the Participant or
a Successor only by written notice (in the form prescribed by the Committee) to
the Company specifying the number of shares to which such notice applies.
(2) The aggregate Exercise Price of the shares as to which an Option may be
exercised shall be, in the discretion of the Committee and consistent with the
provisions of Section 19:
(a) paid in U.S. funds by any one or any combination of the following: cash
(including check, draft or wire transfer made payable to the order of the
Company), or delivery of Common Stock certificates endorsed in blank or
accompanied by executed stock powers with signatures guaranteed by a national
bank or trust company or a member of a national securities exchange evidencing
shares of Common Stock which have been held for more than six months (or such
other period of time as the Committee deems appropriate), whose value shall be
deemed to be the Fair Market Value on the date of exercise of such Common Stock;
or
(b) deemed to be paid in full provided the notice of the exercise of an Option
is accompanied by a copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds sufficient to cover
the Exercise Price; or
(c) paid by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Optionee to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued; and further provided that shares of Common Stock will
no longer be subject to an Option and such Option will no longer be exercisable
thereafter to the extent of (i) the shares used to pay the exercise price
pursuant to a “net exercise,” (ii) the shares delivered to the Optionee as a
result of such exercise, and (iii) any shares withheld to satisfy tax
withholding obligations as a result of such exercise; or
(d) paid upon such terms and conditions, including provision for securing the
payment of the same, as the Committee, in its discretion, shall provide.

- 14 -



--------------------------------------------------------------------------------



 



(3) As soon as practicable after receipt by the Company of notice of exercise
and of payment in full of the Exercise Price of the shares with respect to which
an Option has been exercised, a certificate or certificates representing such
shares shall be registered in the name or names of the Participant or Successor
and shall be delivered to the Participant or Successor. If any part of the
Exercise Price is paid on a deferred basis (to the extent such deferral is
permitted by the Committee), the shares for which payment has been deferred
shall be registered in the name of the Participant or Successor but the
certificate or certificates representing such shares shall not be delivered to
the Participant or Successor until the Exercise Price for such shares has been
paid in full.
(D) Special Rules Relating to Incentive Options
(1) No Incentive Option may be granted to an individual who is not an Employee
of the Company or a Subsidiary Corporation.
(2) No Incentive Option may be granted on or after the 10th anniversary of the
Effective Date.
(3) The aggregate Fair Market Value (determined as of the time the Option is
granted) of the Common Stock with respect to which Incentive Options are
exercisable for the first time during any calendar year by an Employee under all
plans of the Company and its Subsidiaries shall not exceed the greater of
$100,000 or such sum as may from time to time be permitted under Code section
422.
9. Other Stock Awards
The Committee may make Awards consisting of Restricted Stock or Restricted Stock
Units, containing such terms and conditions, and subject to such restrictions
and contingencies as the Committee shall determine, subject to the provisions of
the Plan. Vesting of Restricted Stock Unit Awards granted to other than
Directors that are not granted in lieu of other compensation or to replace
forfeited awards from a prior service recipient shall require either the
achievement of Performance Measures or other performance objectives, or the
completion of a specified period of service with the Company or the
Subsidiaries. If the right to become vested in a Restricted Stock Award or
Restricted Stock Unit Award granted under this Section 9 is conditioned on the
completion of a specified period of service with the Company or the
Subsidiaries, without achievement of Performance Measures or other performance
objectives being required as a condition of vesting, and without it being
granted in lieu of other compensation or to replace forfeited awards from a
prior service recipient, then the required period of service for full vesting
shall be not less than three years, subject to acceleration of vesting, but not
the acceleration of payment with respect to any “deferred compensation” (as
defined in Code section 409A) unless such accelerated payment is permitted by
Code section 409A (and the regulations thereunder) without incurring penalties,
in the following circumstances:
(A) to the extent permitted by the Committee, in the event of the Participant’s
death, Disability, or involuntary termination without Cause; or

- 15 -



--------------------------------------------------------------------------------



 



(B) with respect to Awards granted on or prior to May 16, 2005, in the event of
a Change in Control, unless such Award is replaced by an award of equivalent
value provided by the Surviving Corporation which replacement award vests not
later than the replaced Award and, to the extent not previously vested, vests in
full in the event of any involuntary cessation of performance of services for
the Surviving Corporation following the Change in Control (other than
involuntary termination by reason of an act of dishonesty, moral turpitude or an
intentional or grossly negligent act detrimental to the best interests of the
Surviving Corporation) unless otherwise determined by the Committee at the time
of the Award; and
(C) with respect to any Award granted on or after May 17, 2005, unless otherwise
provided by the Committee in any individual Award Agreement at the time of
grant, upon (i) the occurrence of a Change in Control if such Award is not
assumed, substituted or replaced by a Surviving Corporation or other successor
to the business of the Company with an award of equivalent value, or (ii) if
clause (i) does not apply, the termination of the Participant’s employment with
or services for the Company within 24 months following a Change in Control if
such termination is by the Company for reasons other than Cause or by the
Participant for Good Reason but, in either case of clause (i) or (ii), only to
the extent the Award has not otherwise been terminated and canceled as of such
date.
10. Performance Awards
The Committee may make Awards consisting of Performance Shares or Cash Awards,
containing such terms and conditions, and subject to such restrictions and
contingencies as the Committee shall determine, subject to the provisions of the
Plan. Performance Awards shall be conditioned on the achievement of Performance
Goals, based on one or more Performance Measures, as determined by the
Committee, over a performance period (not less than one year) prescribed by the
Committee. For Awards under this Section 10 intended to be “performance-based
compensation” within the meaning of regulations under Code section 162(m), the
grant of the Awards and the performance goals shall be made during the period
required under Code section 162(m). In the event that a Change in Control occurs
after a Performance Award has been granted but before completion of the
applicable performance period, a pro rata portion of such Award shall become
payable as of the date of the Change in Control to the extent otherwise earned
on the basis of achievement of the pro rata portion of the Performance Goals
relating to the portion of the performance period completed as of the date of
the Change in Control; provided, however, that to the extent the acceleration of
the payment of any pro rata portion of such Award would be prohibited by Code
section 409A (and the regulations thereunder) without incurring penalties under
Code section 409A, the payment of such pro rata portion of such Award shall be
deferred until the date that such Performance Award would have otherwise been
paid had there been no Change in Control.

- 16 -



--------------------------------------------------------------------------------



 



11. Non-Transferability
Unless otherwise designated by the Committee to the contrary, each Award granted
under the Plan shall by its terms be non-transferable by the Participant (except
by will or the laws of descent and distribution). An Option or Stock
Appreciation Right shall be exercisable during the Participant’s lifetime only
by the Participant, his or her guardian or legal representative, or by such
other means as the Committee may approve from time to time that is not
inconsistent with or contrary to the provisions of either Section 16(b) of the
Exchange Act or Rule 16b-3, as either may be amended from time to time, or any
law, rule, regulation or other provision that may hereafter replace such Rule. A
Participant may also designate a beneficiary to exercise his or her Awards after
the Participant’s death. To the extent consistent with the provisions of
Section 19, the Committee may amend outstanding Awards to provide for transfer,
without payment of consideration, to immediate family members of the Participant
or to trusts or partnerships for such family members.
12. Listing and Registration of Shares
If at any time the Board of Directors shall determine, in its discretion, that
the listing, registration, or qualification of any of the shares subject to
Awards under the Plan upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the purchase or
issue of shares thereunder, no outstanding Awards which would result in the
purchase or issuance of shares may be exercised or otherwise settled unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors. The Board of Directors may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the shares in compliance with
applicable law and shall have the authority to cause the Company at its expense
to take any action related to the Plan which may be required in connection with
such listing, registration, qualification, consent, or approval.
13. Adjustments
To the extent consistent with the provisions of Section 19, the Committee shall
make such adjustments as it deems appropriate to meet the intent of the Plan in
the event of changes that impact the Company’s share price or share status,
provided that any such actions are consistently and equitably applicable to all
affected Participants.
To the extent consistent with the provisions of Section 19, in the event of any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation, reorganization, spin-off, or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting shares, such adjustments to reflect such change shall be made by the
Committee with respect to: (i) the aggregate number of shares and/or kind of
shares that may be issued under the Plan or that may be subject to Awards of a
specified type and/or to any individual; (ii) the number of shares and/or kind
of shares covered by outstanding Awards to any individual under the Plan; and/or
(iii) the applicable price per share with respect to any outstanding Options,
Stock Appreciation Rights, and other Awards under the Plan.

- 17 -



--------------------------------------------------------------------------------



 



14. Tax Withholding
Delivery of any shares or any other benefits under the Plan is subject to
withholding of applicable taxes. The Committee unilaterally or by arrangement
with the Participant or Successor shall make appropriate provision for
satisfaction of withholding taxes in the case of any transaction under the Plan
which gives rise to a withholding requirement. The Committee, in its discretion,
and subject to such requirements as the Committee may impose prior to the
occurrence of such withholding, may permit such withholding obligations to be
satisfied through cash payment by the Participant, through the surrender of
shares of Common Stock which the Participant already owns and which have been
held for more than six months (or such other period of time that the Committee
deems appropriate), or (to the extent of minimum statutory withholding
requirements) through withholding of shares of Common Stock to which the
Participant is otherwise entitled under the Plan.
15. Amendments and Termination
The Board of Directors may amend this Plan as it shall deem advisable, except
that the Board of Directors may not, without further approval of the
shareholders of the Company, subject to Section 13, (a) increase the total
number of shares of Common Stock which may be issued under the Plan as set forth
in Section 6(B) or the maximum number of shares that may be issued, as provided
in Section 6(C), (b) change the class of individuals eligible for Awards, or (c)
change the rules governing Exercise Price. The Board of Directors may, in its
discretion, terminate this Plan at any time. No amendment or termination may, in
the absence of written consent to the change by the affected Participant (or, if
the Participant is not then living, the affected Successor), adversely affect
the rights of any Participant or Successor under any Award granted under the
Plan prior to the date such amendment is adopted, provided that adjustments
pursuant to Section 13 are not subject to such limitation. Subject to the
foregoing and the requirements of Code section 162(m), the Board of Directors
may without further action on the part of the shareholders of the Company or the
consent of Participants, amend the Plan, (a) to permit or facilitate
qualification of Options thereafter granted under the Plan as Incentive Options,
(b) to ensure compliance with the provisions of Code Section 409A, and (c) to
preserve the Company’s tax deduction under Code section 162(m). Notwithstanding
the foregoing, any action taken pursuant to this Section 15 must be consistent
with the provisions of Section 19.
16. Foreign Jurisdictions
The Committee may, from time to time, adopt, amend, and terminate under the Plan
such arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of laws of any
foreign jurisdiction to Participants who are subject to such laws and who
receive Awards under the Plan. Notwithstanding the foregoing, any action taken
pursuant to this Section 16 must be consistent with the provisions of
Section 19.

- 18 -



--------------------------------------------------------------------------------



 



17. Compliance with Code section 162(m)
With respect to Covered Employees, transactions under the Plan are intended to
avoid loss of the deduction referred to in paragraph (1) of Code section 162(m)
or any successor section thereto. Anything in the Plan or elsewhere to the
contrary notwithstanding, to the extent any provision of the Plan or action by
the Committee fails to so comply or avoid the loss of such deduction, it shall
be deemed null and void as it relates to Covered Employees, to the extent
permitted by law and deemed advisable by the Committee.
18. Notices
All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Secretary of the Company or mailed to its principal office,
Post Office Box 57, Pittsburgh, Pennsylvania 15230, addressed to the attention
of the Secretary; and if to the Participant, shall be delivered personally or
mailed to the Participant at the address appearing in the payroll records of the
Company or a Subsidiary or, if applicable, to the Participant’s Successor at the
last known address appearing in the records of the Company. Such addresses may
be changed at any time by written notice to the other party.
19. Compliance with Code Section 409A
To the extent that a separate deferral election under Section 7(B) is not
offered to a Participant with respect to such Awards, it is intended that the
Awards granted to Participants pursuant to this Plan shall not constitute
“deferrals of compensation” (within the meaning of Code Section 409A) and, as a
result, shall not be subject to the requirements of Code Section 409A. The Plan
is to be interpreted in a manner consistent with this intention.
Notwithstanding any other provision in this Plan, if a separate deferral
election under Section 7(B) is not offered to a Participant with respect to an
Option Award under this Plan, a new Option Award may not be issued if such Award
would be subject to Code Section 409A, and an existing Option Award may not be
modified in a manner that would cause such Option Award to become subject to
Code Section 409A.
Any Performance Awards under this Plan for which no deferral opportunity is
offered to and/or elected by a Participant will be paid promptly within ninety
(90) days after the end of the last day of the applicable Performance Period
with respect to such Awards (and in no event later than March 15th of the
calendar year following the calendar year in which occurs the last day of the
applicable Performance Period), subject to any applicable requirements of the
Company’s Stock Ownership Guidelines which may defer the actual distribution of
(but not taxation of) any Performance Awards that are payable in the form of
Restricted Stock Units because of such guidelines. Any Awards of Cash,
Restricted Stock, and/or Restricted Stock Units under this Plan for which no
deferral opportunity is offered to and/or elected by a Participant will be paid
promptly within ninety (90) days after the end of the last day of the applicable
vesting period with respect to such Awards (and in no event later than
March 15th of the calendar year

- 19 -



--------------------------------------------------------------------------------



 



following the calendar year in which occurs the last day of such applicable
vesting period); provided, however, that in the case of Restricted Stock and/or
Restricted Stock Unit Awards under the Plan the actual distribution of any
Common Stock (but not the taxation thereof) shall be subject to any applicable
requirements of the Company’s Stock Ownership Guidelines.
To the extent that separate deferral elections under Section 7(B) are offered to
Participants by the Committee with respect to any Award(s) under this Plan, to
the extent that Awards under this Plan are required to be deferred by the
Committee, or to the extent that earnings on Awards are subjected by the
Committee to vesting conditions causing such earnings to constitute “deferred
compensation” (within the meaning of Code section 409A), the deferral of those
Awards shall be governed by and subject to Code section 409A and the rules of
either: (1) the Deferred Compensation Plan for Non-Employee Directors of H.J.
Heinz Company (as amended and restated effective January 1, 2008), or the
“Directors Deferred Compensation Plan,” if such Awards are granted to Directors;
or (2) the H.J. Heinz Company Executive Deferred Compensation Plan (as amended
and restated effective January 1, 2008), or the “EDCP,” if such Awards are
granted to Employees.
It is intended that amounts deferred under this Plan will not be taxable under
Code section 409A. This Plan (including prior versions) shall be interpreted and
administered, to the extent possible, in a manner that does not result in a
“plan failure” (within the meaning of Code section 409A(a)(1)) of this Plan or
any other plan or arrangement maintained by the Company or a Subsidiary. The
Plan is designed to comply with Code section 409A (without incurring penalties).
In the event of an inconsistency between the terms of the Plan and Code section
409A, the terms of Code section 409A shall control.

- 20 -